Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Period Reset
In response to applicant's telephone inquiry regarding the last Office action mailed on 5/11/2022 being identical to the previous Office action mailed on 10/13/2021, the following corrective action is taken:
A corrected copy of the last Office Action is enclosed.
In accordance with MPEP 710.06, because applicant brought this issue to the attention of the office with less than one month of time remaining in the reply period, the period for reply has been reset to 1 MONTH(S) to begin with the mailing date of this letter.
The examiner apologizes for any inconvenience this has caused applicant.

Status of Claims
In the documents filed on 01/13/2022: 
Claim(s) 1, 6, 11, 13, 16, and 18 (and by extension its/their dependents) have been amended. 
No claim(s) has/have been canceled. 
No claim(s) is/are new. 
Claim(s) 1-20 is/are pending in this application.
Claim(s) 1-20 have been rejected below.

Response to Arguments
Applicant's arguments and amendments filed 01/13/2022 with respect to the 112 rejection have overcome the 112 rejection and thus the previous rejection has been withdrawn.
 
Applicant's arguments filed 01/13/2022 have been fully considered but they are not persuasive. 
With respect to claim 1 applicant argued:
Applicant's claim 1 as amended recites a method for monitoring an ADV. Planning and control data is received at a control module, the planning and control data representing a path generated based on the driving environment of the ADV. In response to the planning and control data, the control module generates a control command to control the ADV to move according to the path. Feedback of the ADV is sensed in response to the control command. If a different between the expected response of the ADV to the control command and the sensed feedback satisfies a threshold, then a visual indication of a fault is provided and the ADV is controlled with a remedial control command. 
Further, the control module determines a difference between a control command that is generated by a first control algorithm and a second control command generated by a second control algorithm that uses a different control algorithm from the first control algorithm. If the control difference satisfies a control threshold, then the ADV is controlled using the second control command. In such a manner, the ADV may have a backup second control algorithm that uses a different control algorithm than the first control algorithm, in case the first control algorithm is not suitable for a given circumstance of the ADV. The remaining references as- applied are silent regarding such features. 
For example, the OA (pages 7-8) refer to Das paras 44, 51-53 as teaching determining a control difference between a first control algorithm and a second control algorithm that is different from the first control algorithm, and if the control difference satisfies a control threshold, then controlling the ADV using the second control algorithm. 
Das describes a first control unit ECU 1 that has a lower ASIL than the control monitoring unit ECU 3. ECU 1 and ECU 3 are implemented with physically separate integrated circuits (para 0044). Das' ECU 3 has a backup power battery, so that temporary operation of ECU 3 is possible independently of the common energy source shared by ECU 1 and ECU 3 (paras 0051-0053). If Das' control commands for ECU 1 substantially corresponds to those of ECU 3, ECU 3 does not intervene, otherwise, ECU 3 will take over (paras 0051-0053). 
Thus, Das describes separate control units with different designated ASIL levels (with 'A' representing the lowest degree of safety and 'D' representing the highest). ECU 1 has a low ASIL level (see Das para 0011) and ECU 3 has a high ASIL level (see Das para 0012). Thus, while Das' ECU 3 serves as a backup controller to ECU 1 in case ECU 1 malfunctions (e.g., a power failure occurs), 
Das is silent regarding  determining a control difference between a) the control command, being generated by a first control algorithm, and b) a second control command generated by a second control algorithm that uses a different control algorithm than the first control algorithm; and if the control difference satisfies a control threshold, then controlling the ADV with the second control command as now recited in Applicant's claim 1 as-amended. 
Further, none of the references as-applied protects against both of i) a difference between an expected response of the ADV to a control command, and ii) a difference between different control algorithms. As such, the ADV may protect itself from when the response of the ADV is not behaving as expected in response to a control command, as well as when a first control algorithm is not suitable for a given circumstance and differs from a second (and different) control algorithm. The references as-applied to not disclose or suggest such features. 

	With respect to applicant’s argument that:
Thus, Das describes separate control units with different designated ASIL levels (with 'A' representing the lowest degree of safety and 'D' representing the highest). ECU 1 has a low ASIL level (see Das para 0011) and ECU 3 has a high ASIL level (see Das para 0012). Thus, while Das' ECU 3 serves as a backup controller to ECU 1 in case ECU 1 malfunctions (e.g., a power failure occurs), 

The examiner respectfully disagrees. Although it is acknowledged that the term “algorithm” is not explicitly used by Das, it would be necessary for the different ECUs with different ASIL levels to have different algorithm’s controlling them. That is, Das ¶[4] is clear that a unit with a higher ASIL is more complex than a unit with a lower ASIL (ie due to high redundancy and safety requirements). One or ordinary skill in the art at the time of the invention would recognize that it would be necessary for two ECUs of different complexities to have different control algorithms since by definition the ECUs are not the same and an algorithm for a less complex ECU would not be capable of performing all the necessary control for a more complex ECU. Since applicant did not provide any direct evidence or arguments to suggest that the control algorithms controlling the ECU’s of Das must be or even could be identical and all evidence and teachings point to it being necessary for the two control algorithms are different, the previous rejection is maintained.
	With respect to applicant’s arguments that:
Further, none of the references as-applied protects against both of i) a difference between an expected response of the ADV to a control command, and ii) a difference between different control algorithms. As such, the ADV may protect itself from when the response of the ADV is not behaving as expected in response to a control command, as well as when a first control algorithm is not suitable for a given circumstance and differs from a second (and different) control algorithm. The references as-applied to not disclose or suggest such features. 

It is unclear if applicant is arguing that the feature of “i) a difference between an expected response of the ADV to a control command” is not taught by the cited references. For the sake of completeness it will be addressed. This feature was previously shown to be taught by Ji (Ji ¶[74, 81, 109]). Additionally, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. 
Further In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “a first control algorithm is not suitable for a given circumstance”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 11-12, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji (US 2020/0371534) in view of Das (US 20190283768).

With respect to claim 1, Ji teaches a method for monitoring an autonomous driving vehicle (ADV), the method comprising:
receiving, at a control module (Ji Fig. 1, 2 element 600 ¶[40]), planning and control data from a planning module (Ji Fig. 1, 2 element 612, ¶[53, 61]), the planning and control data representing a path generated by the planning module based on perception data perceiving driving environment surrounding the ADV (Ji Fig. 1, 2 element 612, ¶[53, 61]); and 
in response to the planning and control data (Ji ¶[73]), performing by the control module, generating a control command to control the ADV to move according to the path (Ji ¶[73]), 
sensing feedback of the ADV in response to the control command (Ji ¶[74, 81, 109]), 
determining a difference between an expected response (Ji ¶[74, 81, 109]) of the control command by the ADV and the feedback corresponding to the control command (Ji ¶[74, 81, 109]), and 
if the difference satisfies a threshold (Ji Fig. 1 element 301 ¶[39, 42-44, 73]), generating a fault response including, providing a visual indication of a fault (Ji Fig. 1 element 301 ¶[39, 42-44, 73]), and 
controlling the ADV with a remedial control command (Ji ¶[74, 81, 109]).

Ji does not teach:

determining a control difference between a) the control command, being generated by a first control algorithm, and b) a second control command generated by a second control algorithm that uses a different control algorithm than the first control algorithm 
and if the control difference satisfies a control threshold, then controlling the ADV with the second control command 

Das teaches determining a control difference between 
a) the control command, being generated by a first control algorithm (Das Fig. 1 element ECU 1 ¶[44, 51-53]), and 
b) a second control command generated by a second control algorithm (Das Fig. 1 element ECU 3 ¶[44, 51-53]), the first control algorithm being different from the second control algorithm (Das Fig. 1 element ECU 3 ¶[4, 44, 51-53] note: although the phrase “algorithm” is not used by Das, it would be necessary for the different ECUs with different ASIL levels to have different algorithm’s controlling because by definition the ECUs are not the same and an algorithm for a less complex ECU would not be capable of performing all the necessary control for a more complex ECU), and 
if the control difference satisfies a control threshold (Das ¶[18, 51-53]), then controlling the ADV with the second control command, (Das ¶[18, 51-53] wherein ECU 3 is used for emergencies).
Thus as shown above Ji teaches a base invention of a method for monitoring an autonomous driving vehicle. Das teaches a technique of using multiple different control algorithms, comparing their results, and if the control difference satisfies a control threshold, then controlling the ADV with the second control command applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Das to the base invention of Ji since it would have resulted in the predictable result of using multiple different control algorithms, comparing their results, and if the control difference satisfies a control threshold, then controlling the ADV with the second control command and would have improved the system by implementing a redundancy check which in turns allows the system to detect faults related to incorrect readings from one of its controllers and correct for said faults making the system safer. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Ji to apply the technique from the teachings of Das because the technique of using multiple different control algorithms, comparing their results, and if the control difference satisfies a control threshold, then controlling the ADV with the second control command taught by Das was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying this known technique to the known device taught by Ji to yield the improvement of implementing a redundancy check which in turns allows the system to detect faults related to incorrect readings from one of its controllers and correct for said faults making the system safer stated above and the results would have been predictable to one of ordinary skill in the art.

With respect to claim 11 Ji teaches a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations, the operations comprising:
receiving, at a control module (Ji Fig. 1, 2 element 600 ¶[40]), planning and control data from a planning module (Ji Fig. 1, 2 element 612, ¶[53, 61]), the planning and control data representing a path generated by the planning module based on perception data perceiving driving environment surrounding the ADV (Ji Fig. 1, 2 element 612, ¶[53, 61]); and 
in response to the planning and control data, performing by the control module, generating a control command to control the ADV to move according to the path (Ji ¶[73]), 
sensing feedback of the ADV in response to the control command (Ji ¶[74, 81, 109]), 
determining a difference between an expected response of the control command by the ADV and the feedback corresponding to the control command (Ji ¶[74, 81, 109]), and 
if the difference satisfies a threshold, generating a fault response including, providing a visual indication of a fault (Ji Fig. 1 element 301 ¶[39, 42-44, 73]), and 
controlling the ADV with a remedial control command (Ji ¶[74, 81, 109]).
Ji does not teach:

determining a control difference between a) the control command, being generated by a first control algorithm, and b) a second control command generated by a second control algorithm that uses a different control algorithm than the first control algorithm 
and if the control difference satisfies a control threshold, then controlling the ADV with the second control command 

Das teaches determining a control difference between 
a) the control command, being generated by a first control algorithm (Das Fig. 1 element ECU 1 ¶[44, 51-53]), and 
b) a second control command generated by a second control algorithm (Das Fig. 1 element ECU 3 ¶[44, 51-53]), the first control algorithm being different from the second control algorithm (Das Fig. 1 element ECU 3 ¶[4, 44, 51-53] note: although the phrase “algorithm” is not used by Das, it would be necessary for the different ECUs with different ASIL levels to have different algorithm’s controlling because by definition the ECUs are not the same and an algorithm for a less complex ECU would not be capable of performing all the necessary control for a more complex ECU), and 
if the control difference satisfies a control threshold (Das ¶[18, 51-53]), then controlling the ADV with the second control command, (Das ¶[18, 51-53] wherein ECU 3 is used for emergencies).
Thus as shown above Ji teaches a base invention of a method for monitoring an autonomous driving vehicle. Das teaches a technique of using multiple different control algorithms, comparing their results, and if the control difference satisfies a control threshold, then controlling the ADV with the second control command, applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Das to the base invention of Ji since it would have resulted in the predictable result of using multiple different control algorithms, comparing their results, and if the control difference satisfies a control threshold, then controlling the ADV with the second control command and would have improved the system by implementing a redundancy check which in turns allows the system to detect faults related to incorrect readings from one of its controllers and correct for said faults making the system safer. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Ji to apply the technique from the teachings of Das because the technique of using multiple different control algorithms, comparing their results, and if the control difference satisfies a control threshold, then controlling the ADV with the second control command taught by Das was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying this known technique to the known device taught by Ji to yield the improvement of implementing a redundancy check which in turns allows the system to detect faults related to incorrect readings from one of its controllers and correct for said faults making the system safer stated above and the results would have been predictable to one of ordinary skill in the art.

With respect to claim 16 Ji teaches a data processing system, comprising a processor; and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations, the operations including 
receiving, at a control module (Ji Fig. 1, 2 element 600 ¶[40]), planning and control data from a planning module (Ji Fig. 1, 2 element 612, ¶[53, 61]), the planning and control data representing a path generated by the planning module based on perception data perceiving driving environment surrounding the ADV (Ji Fig. 1, 2 element 612, ¶[53, 61]); and 
in response to the planning and control data, performing by the control module, generating a control command to control the ADV to move according to the path (Ji ¶[73]), 
sensing feedback of the ADV in response to the control command (Ji ¶[74, 81, 109]), 
determining a difference between an expected response of the control command by the ADV and the feedback corresponding to the control command (Ji ¶[74, 81, 109]), and 
if the difference satisfies a threshold, generating a fault response including, providing a visual indication of a fault (Ji Fig. 1 element 301 ¶[39, 42-44, 73]), and 
controlling the ADV with a remedial control command (Ji ¶[74, 81, 109]).
Ji does not teach:

determining a control difference between a) the control command, being generated by a first control algorithm, and b) a second control command generated by a second control algorithm that uses a different control algorithm than the first control algorithm 
and if the control difference satisfies a control threshold, then controlling the ADV with the second control command 

Das teaches determining a control difference between 
a) the control command, being generated by a first control algorithm (Das Fig. 1 element ECU 1 ¶[44, 51-53]), and 
b) a second control command generated by a second control algorithm (Das Fig. 1 element ECU 3 ¶[44, 51-53]), the first control algorithm being different from the second control algorithm (Das Fig. 1 element ECU 3 ¶[4, 44, 51-53] note: although the phrase “algorithm” is not used by Das, it would be necessary for the different ECUs with different ASIL levels to have different algorithm’s controlling because by definition the ECUs are not the same and an algorithm for a less complex ECU would not be capable of performing all the necessary control for a more complex ECU), and 
if the control difference satisfies a control threshold (Das ¶[18, 51-53]), then controlling the ADV with the second control command (Das ¶[18, 51-53] wherein ECU 3 is used for emergencies).
Thus as shown above Ji teaches a base invention of a method for monitoring an autonomous driving vehicle. Das teaches a technique of using multiple different control algorithms, comparing their results, and if the control difference satisfies a control threshold, then controlling the ADV with the second control command applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Das to the base invention of Ji since it would have resulted in the predictable result of using multiple different control algorithms, comparing their results, and if the control difference satisfies a control threshold, then controlling the ADV with the second control command and would have improved the system by implementing a redundancy check which in turns allows the system to detect faults related to incorrect readings from one of its controllers and correct for said faults making the system safer. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Ji to apply the technique from the teachings of Das because the technique of using multiple different control algorithms, comparing their results, and if the control difference satisfies a control threshold, then controlling the ADV with the second control command taught by Das was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying this known technique to the known device taught by Ji to yield the improvement of implementing a redundancy check which in turns allows the system to detect faults related to incorrect readings from one of its controllers and correct for said faults making the system safer stated above and the results would have been predictable to one of ordinary skill in the art.

With respect to claim 2 Ji teaches a method wherein the control command includes a turn signal or a horn (Ji Fig. 1 element 430 ¶[43] “steering control system”).

With respect to claim 3 Ji teaches a method wherein the feedback is sensed by one or more sensors of the ADV, including at least one of a speed sensor, an 1IU, a voltage or current sensor, a microphone, or a light sensor (Ji Fig. 1, element 230 ¶[41]).

With respect to claim 4 Ji teaches a method wherein the remedial control command comprises a brake command (Ji Fig. 1 element 420 ¶[43]).

With respect to claims 5, 12 and 17, Ji teaches a method wherein the control command includes an acceleration command, a throttle command, a steering command, or a brake command (Ji Fig. 1 element 420 ¶[43]).


Claim(s) 6-7, 13-14, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji (US 2020/0371534) in view of Das (US 20190283768) and Zuo (US 20200363816).

With respect to claims 6, 13, and 18, Ji does not teach a method further comprising a second control command generated by a second control algorithm that includes a proportional integral derivative (PID), or controlling the ADV with the second control command generated by the PID.
Zuo teaches a control command for an autonomous vehicle generated by a control algorithm that includes a proportional integral derivative (PID) (Zuo ¶[53]), and controlling the ADV with the control command generated by the PID (Zuo ¶[53]).
Thus as shown above, Ji in view of Das teaches the limitation of comparing the output of two controllers on a vehicle and based on the comparison, if the control difference satisfies a control threshold, then controlling the ADV with the second control command except does not explicitly teach wherein the second controller is a PID controller. Das teaches a control command for an autonomous vehicle that includes a proportional integral derivative (PID) as well as its function. Furthermore the use of a PID controller allows a system to automatically apply an accurate and responsive correction to a control function and thus would correct for errors that occur during operation of the vehicle. One of ordinary skill in the art would have recognized the substitution would yield a predictable result of using a second control command for an autonomous vehicle that includes a proportional integral derivative (PID) in place of one of the controllers that does not use a PID signal as taught by Ji in view of Das. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Ji in view of Das, such that the second control command for an autonomous vehicle is generated using a proportional integral derivative (PID) as taught by Zuo to yield the benefit of a second controller which can automatically apply an accurate and responsive correction to a control function and correct for errors that occur during operation of the vehicle while determining a fault or a change in control  because the substitution of one known element for another yields predictable results to one of ordinary skill in the art.

With respect to claims 7, 14, and 19 Ji as modified previously teaches a method, wherein the first control algorithm includes model predictive control (MIPC) (Zuo Fig. 2b MPC control module ¶[30]).

Claim(s) 8-10, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji (US 2020/0371534) in view of Das (US 20190283768) and further in view of Basnayake (US 2013/0197795).
With respect to claims 8, 15 and 20 Ji teaches a method, further comprising:
determining a location difference between an expected location of the ADV and a determined location of the ADV (Ji ¶[74, 81, 109]); and 
if the location difference satisfies a location threshold, then generating the fault (Ji ¶[74, 81, 109]).
Ji does not explicitly teach the limitation of “if the ADV is not currently replanning a route of the ADV by the planning module” performing the steps cited above. 
Basnayake teaches a method for estimating the position of a vehicle wherein when it is determined that a vehicle is recalculating a route, the system halts a vehicle location process (Basnayake ¶[49]). This anticipates the limitation of “if the ADV is not currently replanning a route of the ADV by the planning module, [performing the vehicle location process]” as claimed by applicant since determining that a recalculation is in progress and preventing a vehicle location process from occurring is the same as determining that a recalculation is not in progress and allowing the vehicle location process to occur. 
Thus as shown above Ji teaches a base invention of a method for monitoring an autonomous driving vehicle. Basnayake teaches a technique of only allowing a vehicle process to occur if the ADV is not currently replanning a route of the ADV by the planning module applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Basnayake to the base invention of Ji since it would have resulted in the predictable result of only allowing a vehicle process to occur if the ADV is not currently replanning a route of the ADV by the planning module and would have improved the system because vehicle location processes are dependent on knowing the route of the vehicle and if the current route data is being updated it would be only logical to wait for the new updated data to become available before continuing a vehicle location process that is dependent on said data and in doing so avoids errors from using out of date data. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Ji to apply the technique from the teachings of Basnayake because the technique of only allowing a vehicle process to occur if the ADV is not currently replanning a route of the ADV by the planning module taught by Basnayake was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying this known technique to the known device taught by Ji to yield the improvement of waiting for new updated data to become available and avoiding errors from using out of date data and the results would have been predictable to one of ordinary skill in the art.

With respect to claim 9 Ji as modified in claim 8 teaches a method, wherein the expected location of the ADV is based on a previous location of the ADV and a trajectory of the ADV (Ji ¶[74, 81, 109]).

With respect to claim 10 Ji as modified in claim 8 teaches a method, wherein the determined location of the ADV is based on global positioning system (GP S) (Ji ¶[41]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767.  The examiner can normally be reached on 9-5 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 




/J.S.F/             Examiner, Art Unit 3665                                                                                                                                                                                           /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665